United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 21-3002                                                    September Term, 2022
                                                               FILED ON: NOVEMBER 15, 2022

UNITED STATES OF AMERICA,
                   APPELLEE

v.

AURELIO CANO-FLORES, ALSO KNOWN AS YANKEE, ALSO KNOWN AS YEYO,
                  APPELLANT


                           Appeal from the United States District Court
                                   for the District of Columbia
                                     (No. 1:08-cr-00057-16)


       Before: KATSAS, Circuit Judge, and RANDOLPH and ROGERS, Senior Circuit Judges

                                        JUDGMENT

       This case was considered on the record from the United States District Court for the District
of Columbia and the briefs and arguments of the parties. The Court has accorded the issues full
consideration and has determined that they do not warrant a published opinion. See D.C. CIR. R.
36(d). It is

    ORDERED and ADJUDGED that the judgment of the District Court be affirmed for the
reasons stated in its Order of January 5, 2021, Declining to Adopt Report and Recommendation
and Denying Motion to Vacate Sentence pursuant to 28 U.S.C. § 2255.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R. 41.

                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/

                                                              Daniel J. Reidy
                                                              Deputy Clerk